Title: To Benjamin Franklin from Jonathan Potts, 22 October 1766
From: 
To: 


Worthy Sir
Liverpool October 22d: 1766
You will receive by this post several Letters in my favour from Gentlemen of your Acquaintance in Philadelphia and by the first Vessels from Pennsylvania you will receive Letters, in favour of my Good friend and Relation Mr. Rush and myself from your Son the Govenour of the Jerseys (who has honoured me with a Letter to Sir Alex: Dick of Edinburgh) and also from my Father, should you think proper to write to any Gentlemen in Edinburgh in favour of both Mr. Rush and Myself it shall be acknowledged as a particular favour confered upon Sir your most Obedient and very humble Servant
Jonathan Potts.

PS Please to enclose any Letters in our favour to me in Edinburgh.
To Benjamin Franklin Esqr.

 
Addressed: To / Benjamin Franklin Esqr. / Craven Street / London / per post / paid.
